Citation Nr: 1026967	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-01 163	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant served on active duty for training from August 1985 
to January 1986, a period of active duty special work (ADSW) from 
March 1997 to December 1997, and a period of ADSW from April 1998 
to July 2001.  He was a member of the Army National Guard from 
July 1985 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the case for additional 
development in February 2009.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
To the extent feasible, the requested development has been 
substantially completed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Bilateral hearing loss was not manifest during a qualifying 
period of service and is not shown to have developed as a result 
of an established event, injury, or disease during active service 
or active duty for training, nor to have developed as a result of 
an injury during inactive duty training.

3.  Tinnitus was not manifest during active service is not shown 
to have developed as a result of an established event, injury, or 
disease during active service or a period of active duty for 
training, nor to have developed as a result of an injury during 
inactive duty training.




CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6, 3.303 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled by 
information provided to the Veteran in a November 2006 letter 
from the RO.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was also provided in the 
November 2006 correspondence.  The notice requirements pertinent 
to the issues on appeal have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.  The available records include service treatment 
records, VA examination reports, and the Veteran's statements in 
support of his claims.  Service department reports dated in May 
2009 indicate that all available service treatment reports have 
been provided to VA.  The record also includes personnel reports 
indicating retirement points received for dates of active and 
inactive duty training.  The Veteran has not identified any 
specific reports he believes to exist to substantiate his claims 
and the available evidence shows he consistently denied any 
history of hearing loss.  The Board finds that further attempts 
to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The records show the Veteran was provided 
a VA examination in July 2007.  In its February 2009 remand the 
Board found the audiologist's rationale for the provided medical 
opinion was somewhat vague and did not address the significance 
of audiometric changes in the Veteran's hearing acuity to include 
during periods of active service.  Upon remand, the July 2007 VA 
audiologist reviewed the record and stated, in essence, that in 
the absence of evidence including all of the Veteran's medical 
examinations, documentation of his civilian noise exposure, and 
"a whole host of other data not available" an additional 
etiology opinion could not be provided without resort to 
speculation.  

The Court has held that medical evidence that is too speculative 
to establish nexus is also insufficient to establish a lack of 
nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The 
Court has held, however, that if a physician is able to state 
that a link between a disability and an in-service injury or 
disease is "less likely than not," or "at least as likely as 
not," he or she can and should give that opinion.  It was 
further noted that there is no need to eliminate all lesser 
probabilities or to ascertain greater probabilities.  See Jones 
v. Shinseki, 23 Vet. App. 382, 388 (2010).  In this case, it is 
significant to note that a July 2007 VA examination report found 
it was less likely than not that hearing loss or tinnitus were 
service connected and that in a June 2009 addendum opinion the 
examiner indicated, in essence, that an opinion to eliminate all 
lesser probabilities or to ascertain greater probabilities as to 
the issue of aggravation based upon puretone threshold shifts 
could not be provided without resort to speculation.  The 
examiner is shown to have reviewed the evidence of record and to 
have concluded that it was less likely than not that any hearing 
loss or tinnitus developed as a result of military service.  

The Veteran was notified of the June 2009 opinion and of the 
information necessary for VA to obtain an additional medical 
opinion in an April 2010 supplemental statement of the case.  He 
has not provided any additional information and there is no 
indication that a preexisting hearing impairment was aggravated 
by military service.  The June 2009 VA examiner's statement that 
an opinion as to the issue of aggravation could not be provided 
based upon the available record without resort to speculation is 
supported by adequate rationale.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Service connection can be granted for certain diseases, including 
an organic disease of the nervous system (sensorineural hearing 
loss), if manifest to a degree of 10 percent or more within one 
year of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To establish status as a "veteran" based upon a period of service 
other than active duty, VA law provides that active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty, to include from an acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident which occurred during such 
training.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991).  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2009).  

Service connection for a person on inactive duty training is 
permitted only for injuries, not diseases, incurred or aggravated 
in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 
(1993).  VA's General Counsel has held that it was the intention 
of Congress when it defined active service in 38 U.S.C.A. 
§ 101(24) to exclude INACDUTRA during which a member was disabled 
or died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).  

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. 
§ 3.322(a) (2009).  The Court has also recognized that temporary 
flare-ups of a pre-existing disorder during service, without 
evidence of a worsening of the underlying condition, did not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-
7 (1991).

If the claimant does not qualify as a "veteran," the presumptions 
of soundness and aggravation are inapplicable, as are the legal 
presumptions pertaining to service connection for sensorineural 
hearing loss and other disorders enumerated in 38 U.S.C.A. § 1112 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.307(a) (2009). Paulson 
v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  Consequently, such a claimant can 
establish service connection for a disability only if the 
evidence is in equipoise or weighs in favor of the claimant 
insofar as it shows either that the disability was incurred in 
service, or that it pre-existed service and increased in severity 
during service beyond the natural progress of the condition.  Id.

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

In this case, the Veteran contends that he has hearing loss and 
tinnitus due to exposure to acoustic trauma in service.  He 
reported that he was assigned to a field artillery unit and 
worked with a combat engineer company building a road along the 
U.S./Mexico border while in the Army National Guard from 1985 to 
1997.  He also reported that he worked in a building adjacent to 
a firing range without hearing protection during his period of 
ADSW from 1998 to 2001.  

The medical evidence of record includes an initial service 
examination for enlistment in the Air Force National Guard in 
August 1984 and Army National Guard quadrennial examinations 
dated in September 1988, June 1992, April 1997, and March 2002.  

The August 1984 enlistment examination report noted puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
30
20
LEFT
15
5
15
10
5

In an August 1984 report of medical history the Veteran denied 
having any hearing loss or ear trouble.  He reported that his 
usual occupation included bindery work in a print shop.  

A September 1988 quadrennial National Guard examination report 
noted puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
40
45
LEFT
20
5
15
20
20

In a September 1988 report of medical history the Veteran denied 
having any hearing loss or ear trouble.  He reported that his 
usual occupation was offset printer.  

A June 1992 quadrennial National Guard examination report noted 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
35
40
LEFT
10
0
15
15
35

In his June 1992 report of medical history the Veteran denied 
having any hearing loss or ear trouble.  He reported that his 
usual occupation was police officer.  

An April 1997 quadrennial National Guard examination report noted 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
15
LEFT
20
10
15
20
45

In his April 1997  report of medical history the Veteran denied 
having any hearing loss or ear trouble.  He reported that he was 
presently serving on active duty for special work.  

A March 2002 National Guard retention examination report noted 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
45
LEFT
15
0
15
45
55

In his March 2002 report of medical history the Veteran denied 
having any hearing loss or ear trouble.  He reported that his 
usual occupation was communications specialist.  

On VA examination in July 2007 the Veteran complained that he had 
difficulty understanding in noise and in groups of people and 
that his hearing was aggravated by tinnitus.  He reported a 
history of unprotected exposure to hazardous military noise as 
well as civilian noise.  He stated he experienced moderate, 
bilateral, and constant tinnitus with an unknown onset or 
etiology.  

An audiological evaluation revealed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
55
60
LEFT
20
10
15
35
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  The 
diagnosis was high frequency bilateral sensorineural hearing 
loss.  The examiner noted that the record included audiometric 
data indicating a decline in hearing over time with some 
preexisting right ear hearing loss.  It was noted there were 
large gaps in time between hearing tests that allowed for various 
forms of civilian noise exposure or other causes to contribute to 
a loss.  The examiner stated that there was no history of 
complaints regarding incidences of hearing difficulties after 
exposure to hazardous military noise and that the current 
research did not support the concept of delayed onset hearing 
loss.  It was further noted that there was no evidence of record, 
including the Veteran's own statements, associating tinnitus with 
military service.  The examiner stated it was less likely than 
not that the Veteran's hearing loss and tinnitus were service 
connected.  

In February 2009 the Board remanded the case for additional 
development.  The remand instructions requested that the claims 
file be returned to the July 2007 VA examiner for an opinion as 
to whether there was any worsening of the Veteran's preexisting 
right ear hearing loss in service and, if so, whether such 
increase was due to the natural progression of such a disease or 
whether such worsening constituted a chronic aggravation due to 
service.

In a June 2009 VA medical opinion the July 2007 VA examiner noted 
that another opinion had been requested and that the record had 
been reviewed.  The examiner stated, in essence, that a specific 
etiology opinion was being requested in the absence of specific 
evidence.  The examiner stated that unless all of the Veteran's 
medical examinations, documentation of his civilian noise 
exposure, and "a whole host of other data not available" was 
provided the requested additional etiology opinion could not be 
provided without resort to speculation.  

Based upon the evidence of record, the Board finds bilateral 
hearing loss and tinnitus were not manifest during qualifying 
period of active service and are not shown to have developed as a 
result of an established event, injury, or disease during active 
service or active duty for training nor to have developed as a 
result of an injury during inactive duty training.  The evidence 
demonstrates the Veteran had a right ear hearing loss disability 
for VA compensation purposes in September 1988, over two years 
after separation from his first period of active duty for 
training.  Audiology examination in June 1992 revealed decreased 
hearing acuity at the 4,000 Hertz level and a left ear hearing 
loss disability for VA compensation purposes was first shown in 
April 1997.  Although the July 2007 VA examiner noted 
audiological findings on the Veteran's enlistment examination in 
1984 showed some degree of right ear hearing loss, it was also 
noted that there was no history of complaints regarding any 
incidences of hearing difficulties after exposure to hazardous 
military noise and that it was not likely that the Veteran's 
present hearing loss was related to service.  

The Board notes that there is no indication that the Veteran 
sustained any specific injury or disease to either ear, to 
include during a period of ACTUDRA or INACDUTRA, and that the 
Veteran has not claimed to have experienced any specific episode 
of acoustic trauma during service beyond those associated with 
his duties and proximity to routine military noise.  The service 
records show the Veteran served with a field artillery unit and 
the July 2007 VA examination report indicates the examiner found 
the Veteran had experienced both hazardous military and civilian 
noise exposure.  The Veteran's August 1984 report of medical 
history indicated his pre-service occupation as involving 
exposure to binding and print shop equipment and his September 
1988 report noted an occupation as an offset printer.  The Board 
finds these reports support the examiner's statement that the 
Veteran had civilian noise exposure and indicate that he had 
significant civilian noise exposure prior to service.  Although 
the examiner subsequently stated that there was insufficient 
information for an opinion concerning aggravation of hearing loss 
or a decrease in hearing acuity during a specific period of 
ACTUDRA or INACDUTRA, the Board finds the examiner's opinions 
that based upon the available evidence it was less likely that 
any hearing loss or tinnitus could be connected to an injury or 
disease in service are persuasive.

While the appellant may sincerely believe that he has bilateral 
hearing loss and tinnitus as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
the Board finds entitlement to service connection is not 
warranted for these disorders.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


